United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2655
                                   ___________

Bobby Dale Ayers,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: December 22, 2011
                                 Filed: December 28, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Bobby Dale Ayers appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon de novo review, we agree with the district court
that the decision of the administrative law judge (ALJ) is supported by substantial
evidence on the record as a whole, including the new evidence that the Appeals
Council considered. See Van Vickle v. Astrue, 539 F.3d 825, 828 & n.2 (8th Cir.


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
2008). In particular, we disagree with Ayers (1) that he was presumptively disabled
under certain listings, see McCoy v. Astrue, 648 F.3d 605, 611-12 (8th Cir. 2011) (to
qualify for disability under listing, claimant has burden to establish his condition
meets or equals all specified medical criteria); (2) that the ALJ erred in determining
Ayer’s residual functional capacity (RFC), see Jones v. Astrue, 619 F.3d 963, 971
(8th Cir. 2010) (ALJ is responsible for determining RFC based on all relevant
evidence, including medical records, observations of treating physicians and others,
and claimant’s own description of his limitations; RFC finding must be supported by
some medical evidence); and that the ALJ was not entitled to rely on the Medical-
Vocational Guidelines (Guidelines), see Baker v. Barnhart, 457 F.3d 882, 894-95 (8th
Cir. 2006) (Guidelines are properly used where ALJ explicitly discredits claimant’s
subjective complaints of pain for legally sufficient reasons). Finally, to the extent
Ayers is challenging the district court’s denial of his motion to remand for
consideration of new evidence, we find no abuse of discretion. See Mouser v. Astrue,
545 F.3d 634, 636 (8th Cir. 2008). The judgment is affirmed.2
                         ______________________________




      2
      We decline to consider issues that Ayers raises for the first time on appeal.
See Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010).

                                         -2-